DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on November 26, 2021 has been entered.
The amendment of claims 1-12 has been acknowledged.

Response to Arguments
Applicant’s arguments filed on November 26, 2021, with respect to the pending claims, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations. The examiner has revised the rejections to match the new claim limitations.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a storage unit that stores,” “an image analyzer that receives,” “an obtaining unit that obtains,” “an output unit that outputs,” “storage means for storing,” “obtaining means for obtaining,” and “output means for outputting” in claim 1-10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 12 recite the limitation “in association with each other.” The limitation renders the claims indefinite because it is not clear what elements are being associated and what corresponds to “each other.” It is further unclear whether there should be a plurality of articles to be posted. For the purpose of further examination, the claims have been interpreted as storing positional information for the articles to be posted.
Claims 2-10 depend from claim 1 and therefore inherit all of the deficiencies of claim 1 discussed above.  
Claim 8 further recites the limitation “abnormal,” which is a relative and/or subjective term which renders the claim indefinite. The term “abnormal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014). For the purpose of further examination, the limitation has been interpreted as “incorrect.”
Claims 9-10 depend from claim 8 and therefore inherit all of the deficiencies of claim 8 discussed above.

Claim Rejections - 35 USC § 101
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes directed to article-for-posting / inventory management. This judicial exception is not integrated into a practical application because the claims merely recite mental steps that can be performed by a person. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Based on broadest reasonable interpretation of the claims, the article-for-posting management system posts advertisement data at intended locations and checks whether the actual posted advertisement matches the intended location. All of the steps recited in the claims correspond to concepts performed in the human mind. For example, a person can look at the advertisement space/area to determine where the advertisements are located (“obtaining”), write down the actual positions and the reference positions on a paper (“storing”) compare the positions to determine any differences (“outputting”), and determine whether the inventory should be re-stocked or corrected (“prompting”). 
In addition, human eyes and optical nerves acquire “images” that are perceived in the brain. These elements correspond to the image acquisition process. Nothing in the claims recite any details on how the image acquisition device is different from a simple optics system. Furthermore, a human mind can perform “image analysis” by comparing the two different locations where the advertisement is located to determine any differences.
Concepts performed in the human mind have been identified in the 2019 PEG as an exemplar in the “Mental Process” grouping of abstract ideas. For the reasons above, the claims do not amount to significantly more than an abstract idea. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept and therefore, the claims are not patent-eligible.

Claim Rejections - 35 USC § 103
Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walden et al. (US 2018/0109928 A1), in view of Schwartz (US 2017/0178060 A1), hereinafter referred to as Walden and Schwartz, respectively.
Regarding claim 1, Walden teaches an article-for-posting management system (Walden Abstract: “Systems and methods for using wireless beacons in point of purchase “POP” displays to facilitate the delivery of consumer oriented content”) comprising: 
a storage unit that stores advertisement data and a position at which the advertisement data is intended to be posted, the advertisement data and the position being stored in association with each other (Walden ¶0083: “content 128 is uploaded to server 126 via an exposed API (Application Programming Interface). Content 128 may be included as part of a storage structure or storage management system (e.g., a database) accessible by server 126. For example, content 128 may be stored in a database in an accessible memory of server 126. In certain embodiments, content 128 includes information that corresponds to advertising, marketing, and/or promotional campaigns associated with POP displays 102”); 
an imaging device that captures a first image of the advertisement data that has been posted and a second image of an area where the advertisement data for posting is allowed to be posted (Walden ¶0104: “Examples of sensors 116 include … image based detection sensors … cameras, and sensors that detect when a product has been dispensed or when a display needs to be restocked”; Walden ¶0119: “cameras 140 are used to capture images of the surroundings of POP display 102. In some embodiments, cameras 140 are used to capture images of the surroundings of POP display 102 when the POP display is placed at a retail location … cameras 140 include cameras directed in multiple directions”);
an image analyzer that receives the first image from the image device, and performs image analysis on data in the first image (Walden ¶0121: “the captured images may be 
an obtaining unit that obtains, from the image analyzer, a position at which the advertisement data is currently posted (Walden ¶0121 discussed above); and 
an output unit that outputs the second image and the advertisement data in association with each other (Walden ¶0104 & ¶0119 discussed above).
However, Walden does not appear to explicitly teach that there is a difference between the position stored by the storage unit and the position obtained by the obtaining unit, from the image analyzer.
Pertaining to the same field of endeavor, Schwartz teaches that there is a difference between the position stored by the storage unit and the position obtained by the obtaining unit, from the image analyzer (Schwartz ¶0003: “determine alignment differences that may be used for corrective actions, ground truth generation, and recognition”; Schwartz ¶0112: “the corrective action module 215 may compare an image and a planogram to determine a difference and provide a corrective action to a user or a back-end system based on the difference”; Schwartz ¶0147: “At block 1604 the alignment module 219 receives a planogram. The planogram may have been stored in data storage 243 on the image recognition application 103 or the planogram may have been received from a network 105 … the alignment may occur as described above by iteratively matching seeds and inliers of different facings of the image 
Walden and Schwartz are considered to be analogous art because they are directed to image processing used for retail management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for retail display management (as taught by Walden) to determine any differences between the acquired image and stored reference image (as taught by Schwartz) because the combination allows the user to correct any errors (Schwartz ¶0112).

Regarding claim 11, Walden, in view of Schwartz, further teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for implementing functions of the process described in claim 1 (Walden ¶0063: “memory storing program instructions executable to implement the operation”; Walden ¶0072: “Memory 110 may include many different types of memory known in the art for use on a circuit board. For example, memory 110 may be flash memory, RAM, EEROM, EEPROM, and/or one-time programmable memory”). Therefore, claim 11 is rejected using the same rationale as applied to claim 1 discussed above. 

Regarding claim 12, Walden, in view of Schwartz, further teaches an article-for-posting management system comprising units and means for the processes described in claim 1 (refer to the rejection of claim 1 for more details). Therefore, claim 12 is rejected using the same rationale as applied to claim 1 discussed above.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and rewritten to overcome the 35 U.S.C. 101 rejections.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record teaches that it was known at the time the application was filed to use the article-for-posting management system according to claim 1 (please refer to the 35 U.S.C. 103 rejection of claim 1 discussed above).
In the same field of art, Brown (U.S. 2015/0287045) also teaches that it was known to use a promotional display structure that is intended to be displayed at a specified retail facility, wherein each promotional display structure is intended to be displayed at a specified location within a specified retail facility. 
However, the prior art, alone or in combination, does not appear to teach or suggest that when the advertisement data that is intended to be posted is not the advertisement data that is currently posted, the output unit outputs a proposal to prompt positing of the advertisement that is intended to be posted.
Claims 3-10 depend from claim 2 and therefore are objected to for the same reason as claim 2 discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667